 

Exhibit 10.25

 

CLEAR CHANNEL OUTDOOR HOLDINGS, INC.

2012 STOCK INCENTIVE PLAN

STOCK OPTION AGREEMENT

 

 

                THIS STOCK OPTION AGREEMENT (the “Agreement”), made as of this
“grant date,  DD” day of “grant date, MM” , ”grant date, YYYY”  (the “Grant
Date”) by and between Clear Channel Outdoor Holdings, Inc., a Delaware
corporation (the “Company”), and  “participant name”   (the “Optionee”),
evidences the grant by the Company of an Option to purchase a certain number of
shares of the Company's Class A common stock, $.01 par value (the “Common
Stock”), to the Optionee on such date and the Optionee's acceptance of this
Option (as defined below) in accordance with the provisions of the Clear Channel
Outdoor Holdings, Inc. 2012 Stock Incentive Plan, as it may be amended from time
to time (the “Plan”). All capitalized terms not defined herein shall have the
meaning ascribed to them as set forth in the Plan.  The Company and the Optionee
agree as follows:

 

 1. Grant of Option. Subject to the terms and conditions set forth herein and in
    the Plan, the Company hereby grants to the Optionee an option (this
    “Option”) to purchase “shares granted” shares of Common Stock (the “Option
    Shares”) from the Company at the price per share of $”grant price”  (the
    “Option Price”). 

 

 2. Limitations on Exercise of Option. Except as otherwise provided in this
    Agreement, this Option will vest and become exercisable with respect to 25%
    of the shares of Common Stock covered hereby on the first anniversary of the
    Grant Date, as to an additional 25% of the shares of Common Stock covered
    hereby on the second anniversary of the Grant Date, as to an additional 25%
    of the shares of Common Stock covered hereby on the third anniversary of the
    Grant Date, and as to an additional 25% of the shares of Common Stock
    covered hereby on the fourth anniversary of the Grant Date (each a “Vesting
    Date”); provided,  that, the Optionee is still employed or performing
    services for the Company on each such Vesting Date.

 

 3. Term of this Option. Unless sooner terminated in accordance herewith or in
    the Plan, this Option shall expire on the tenth anniversary of the Grant
    Date.

 

 4. Method of Exercise.   

 

 a. The Optionee may exercise this Option, from time to time, to the extent then
    exercisable, by contacting the Plan administrator designated by the Company
    (the “Administrator”) and following the procedures established by the
    Administrator. The Option Price of this Option may be paid in cash or by
    certified or bank check or in any other manner the Compensation Committee of
    the Company's Board of Directors (the "Committee"), in its discretion, may
    permit, including, without limitation, (i) the delivery of previously-owned
    shares, (ii) by a combination of a cash payment and delivery of
    previously-owned shares, or (iii) pursuant to a cashless exercise program
    established and made available through a registered broker-dealer in
    accordance with applicable law.

 

 b. At the time of exercise, the Optionee shall pay to the Administrator (or at
    the option of the Company, to the Company) such amount as the Company deems
    necessary to satisfy its obligation to withhold federal, state or local
    income or other taxes incurred by reason of the exercise of this Option. 
    The Optionee may elect to pay to the Administrator (or at the option of the
    Company, to the Company) an amount equal to the amount of the taxes which
    the Company shall be required to withhold by delivering to the Administrator
    (or at the option of the Company, to the Company), cash, a check or at the
    sole discretion of the Company, shares of Common Stock having a Fair Market
    Value equal to the amount of the withholding tax obligation as determined by
    the Company.

 

 5. Issuance of Shares. Except as otherwise provided in the Plan, as promptly as
    practical after receipt of notification of exercise and full payment of the
    Option Price and any required income tax withholding, the Company shall
    issue (if necessary) and transfer to the Optionee the number of Option
    Shares with respect to which this Option has been so exercised, and shall
    deliver to the Optionee or have deposited in the Optionee’s brokerage
    account with the Administrator such Option Shares, at the Optionee’s
    election either electronically or represented by a certificate or
    certificates therefor, registered in the Optionee’s name.

 

 6. Termination of Employment.     

 

 a. If the Optionee’s termination of employment or service is due to death, this
    Option shall automatically vest and become immediately exercisable in full
    and shall be exercisable by the Optionee’s designated beneficiary, or, if
    none, the person(s) to whom the Optionee’s rights under this Option are
    transferred by will or the laws of descent and distribution for one year
    following such termination of employment or service (but in no event beyond
    the term of the Option), and shall thereafter terminate.

1

 

--------------------------------------------------------------------------------

 

 

 b. If the Optionee’s termination of employment or service is due to Disability
    (as defined herein), the Optionee shall be treated, for purposes of this
    Agreement only, as if his/her employment or service continued with the
    Company for the lesser of (i) five years or (ii) the remaining term of this
    Option and this Option will continue to vest and remain exercisable during
    such period (the “Disability Vesting Period”).  Upon expiration of the
    Disability Vesting Period, this Option shall automatically terminate;
    provided, that, if the Optionee should die during such period, this Option
    shall automatically vest and become immediately exercisable in full and
    shall be exercisable by the Optionee’s designated beneficiary, or, if none,
    the person(s) to whom the Optionee’s rights under this Option are
    transferred by will or the laws of descent and distribution for one year
    following such death (but in no event beyond the term of the Option), and
    shall thereafter terminate.  For purposes of this section, “Disability”
    shall mean (i) if the Optionee’s employment with the Company is subject to
    the terms of an employment or other service agreement between such Optionee
    and the Company, which agreement includes a definition of “Disability,” the
    term “Disability” shall have the meaning set forth in such agreement during
    the period that such agreement remains in effect; and (ii) in all other
    cases, the term “Disability” shall mean a physical or mental infirmity which
    impairs the Optionee’s ability to perform substantially his or her duties
    for a period of one hundred eighty (180) consecutive days.

 

 c. If the Optionee’s termination of employment or service is due to Retirement
    (as defined herein), the Optionee shall be treated, for purposes of this
    Agreement only, as if his/her employment or service continued with the
    Company for the lesser of (i) five years or (ii) the remaining term of this
    Option and this Option will continue to vest and remain exercisable during
    such period (the “Retirement Vesting Period”).  Upon expiration of the
    Retirement Vesting Period, this Option shall automatically terminate;
    provided, that, if the Optionee should die during such period, this Option
    shall automatically vest and become immediately exercisable in full and
    shall be exercisable by the Optionee’s designated beneficiary, or, if none,
    the person(s) to whom such Optionee’s rights under this Option are
    transferred by will or the laws of descent and distribution for one year
    following such death (but in no event beyond the term of the Option), and
    shall thereafter terminate.  For purposes of this section, “Retirement”
    shall mean the Optionee’s resignation from the Company on or after the date
    on which the sum of his/her (i) full years of age (measured as of his/her
    last birthday preceding the date of termination of employment or service)
    and (ii) full years of service with the Company measured from his/her date
    of hire (or re-hire, if later), is equal at least seventy (70); provided,
    that, the Optionee must have attained at least the age of sixty (60) and 
    completed at least five (5) full years of service with the Company prior to
    the date of his/her resignation.  Any disputes relating to whether the
    Optionee is eligible for Retirement under this Agreement, including, without
    limitation, his/her years’ of service, shall be settled by the Committee in
    its sole discretion.

 

 d. If the termination of the Optionee’s employment or service is for Cause (as
    defined herein), this Option shall terminate upon such termination of
    employment or service, regardless of whether this Option was then
    exercisable.  For purposes of this section, “Cause” shall mean the
    Optionee’s (i) intentional failure to perform reasonably assigned duties,
    (ii) dishonesty or willful misconduct in the performance of duties, (iii)
    involvement in a transaction in connection with the performance of duties to
    the Company which transaction is adverse to the interests of the Company and
    which is engaged in for personal profit or (iv) willful violation of any
    law, rule or regulation in connection with the performance of duties (other
    than traffic violations or similar offenses).

 

 e. If the termination of the Optionee’s employment or service is for any other
    reason, the unvested portion of this Option, if any, shall terminate on the
    date of termination and the vested portion of this Option shall be
    exercisable for a period of three-months following such termination of
    employment or service (but in no event beyond the term of the Option), and
    shall thereafter terminate.  The Optionee’s status as an employee shall not
    be considered terminated in the case of a leave of absence agreed to in
    writing by the Company (including, but not limited to, military and sick
    leave); provided, that, such leave is for a period of not more than
    three-months or re-employment upon expiration of such leave is guaranteed by
    contract or statute. 

 

 f. Notwithstanding any other provision of this Agreement or the Plan to the
    contrary, including, without limitation, Sections 2 and 6 of this Agreement:

 

                                                               i.      If it is
determined by the Committee that the Optionee engaged (or is engaging in) any
activity that is harmful to the business or reputation of the Company (or any
parent or subsidiary), including, without limitation, any “Competitive Activity”
(as defined below) or conduct prejudicial to or in conflict with the

2

 

--------------------------------------------------------------------------------

 

Company (or any parent or subsidiary) or any material breach of a contractual
obligation to the Company (or any parent or subsidiary) (collectively,
“Prohibited Acts”), then, upon such determination by the Committee, this Option
shall be cancelled and cease to be exercisable (whether or not then vested).

                                                              ii.      If it is
determined by the Committee that the Optionee engaged in (or is engaging in) any
Prohibited Act where such Prohibited Act occurred or is occurring within the one
(1) year period immediately following the exercise of any Option granted under
this Agreement, the Optionee agrees that he/she will repay to the Company any
gain realized on the exercise of such Option (such gain to be valued as of the
relevant exercise date(s)).  Such repayment obligation will be effective as of
the date specified by the Committee.  Any repayment obligation must be satisfied
in cash or, if permitted in the sole discretion of the Committee, in shares of
Common Stock having a Fair Market Value equal to the gain realized upon exercise
of the Option.  The Company is specifically authorized to off-set and deduct
from any other payments, if any, including, without limitation, wages, salary or
bonus, that it may own the Optionee to secure the repayment obligations herein
contained.

 

The determination of whether the Optionee has engaged in a Prohibited Act shall
be determined by the Committee in good faith and in its sole discretion.  The
provisions of Section 7(f) shall have no effect following a Change in Control
(as defined herein).  For purposes of this Agreement, the term “Competitive
Activity” shall mean the Optionee, without the prior written permission of the
Committee, anywhere in the world where the Company (or any parent or subsidiary)
engages in business, directly or indirectly, (i) entering into the employ of or
rendering any services to any person, entity or organization engaged in a
business which is directly or indirectly related to the businesses of the
Company or any parent or subsidiary (“Competitive Business”) or (ii) becoming
associated with or interested in any Competitive Business as an individual,
partner, shareholder, creditor, director, officer, principal, agent, employee,
trustee, consultant, advisor or in any other relationship or capacity other than
ownership of passive investments not exceeding 1% of the vote or value of such
Competitive Business.

 

 g. The term “Company” as used in this Agreement with reference to the
    employment or service of the Optionee shall include the Company and its
    parent and subsidiaries, as appropriate.

 

 7. Change in Control.  Upon the occurrence of a Change in Control (as defined
    herein), this Option shall become immediately vested and exercisable in
    full. For the purposes hereof, the term “Change in Control” shall mean a
    transaction or series of transactions which constitutes an “Exchange
    Transaction” within the meaning of the Plan or such other event involving a
    change in ownership or control of the business or assets of the Company as
    the Board, acting in its discretion, may determine.  For the avoidance of
    doubt, the determination of whether a transaction or series of transactions
    constitutes an Exchange Transaction within the meaning of the Plan shall be
    determined by the Board, acting in its sole discretion.

 

 8. Rights as a Stockholder. No shares of Common Stock shall be issued in
    respect of the exercise of this Option until payment of the exercise price
    and the applicable tax withholding obligations have been satisfied or
    provided for to the satisfaction of the Company, and the Optionee shall have
    no rights as a stockholder with respect to any shares covered by this Option
    until such shares are duly and validly issued by the Company to or on behalf
    of the Optionee.

 

 9. Non-Transferability. This Option is not assignable or transferable except
    upon the Optionee's death to a beneficiary designated by the Optionee in a
    manner prescribed or approved for this purpose by the Committee or, if no
    designated beneficiary shall survive the Optionee, pursuant to the
    Optionee's will or by the laws of descent and distribution. During an
    Optionee's lifetime, this Option may be exercised only by the Optionee or
    the Optionee's guardian or legal representative.

 

 10. Limitation of Rights. Nothing contained in this Agreement shall confer upon
     the Optionee any right with respect to the continuation of his employment
     or service with the Company, or interfere in any way with the right of the
     Company at any time to terminate such employment or other service or to
     increase or decrease, or otherwise adjust, the compensation and/or other
     terms and conditions of the Optionee's employment or other service.

 

 11. Restrictions on Transfer. The Optionee agrees, by acceptance of this
     Option, that, upon issuance of any shares hereunder, that, unless such
     shares are then registered under applicable federal and state securities
     laws, (i) acquisition of such shares will be for investment and not with a
     view to the distribution thereof, and (ii) the Company may require an
     investment letter from the Optionee in such form as may be recommended by
     Company counsel. The Company shall in no event be obliged to register any
     securities pursuant to the Securities Act of 1933 (as now in effect or as
     hereafter amended) or to take any other affirmative action in order to
     cause the exercise of this Option or the issuance or transfer of shares
     pursuant thereto to comply with any law or regulation of any governmental
     authority.

 

 12. Notice.  Any notice to the Company provided for in this Agreement shall be
     addressed to it in care of its Secretary at its executive offices at Clear
     Channel Outdoor Holdings, Inc., 200 East Basse Road, San Antonio, Texas
     78209-8328, and any notice to the Optionee shall be addressed to the
     Optionee at the current address shown on the payroll records of the
     Company. Any notice shall be deemed to be duly given if and when properly
     addressed and posted by registered or certified mail, postage prepaid.

3

 

--------------------------------------------------------------------------------

 

 

 13. Incorporation of Plan by Reference.  This Option is granted pursuant to the
     terms of the Plan, the terms of which are incorporated herein by reference,
     and this Option shall in all respects be interpreted in accordance with the
     Plan. The Committee shall interpret and construe the Plan and this
     Agreement and its interpretations and determinations shall be conclusive
     and binding on the parties hereto and any other person claiming an interest
     hereunder, with respect to any issue arising hereunder or thereunder. In
     the event of a conflict or inconsistency between the terms and provisions
     of the Plan and the provisions of this Agreement, the Plan shall govern and
     control.

 

 14. Governing Law.  This Agreement and the rights of all persons claiming under
     this Agreement shall be governed by the laws of the State of Delaware,
     without giving effect to conflicts of laws principles thereof.

 

 15. Tax Status of Option.  This Option is not intended to be an incentive stock
     option within the meaning of Section 422 of the Code.

 

 16. Miscellaneous.  This Agreement shall be binding upon and shall inure to the
     benefit of the parties hereto and their respective successors and permitted
     assigns. This Agreement constitutes the entire agreement between the
     parties with respect to the subject matter hereof and may not be modified
     other than by written instrument executed by the parties.

 

 17. Consent.  By signing this Agreement, the Optionee acknowledges and agrees
     that:

 

a.       the Company and the Company’s affiliates are permitted to hold and
process personal (and sensitive) information and data about the Optionee as part
of its personnel and other business records and may use such information in the
course of its business; 

 

b.       they may disclose such information to third parties, including where
they are situated outside the European Economic Area, in the event that such
disclosure is in their view required for the proper conduct of their business;
and

 

c.        this Section applies to information held, used or disclosed in any
medium.

 

 

4

 

--------------------------------------------------------------------------------

 

                 

                IN WITNESS WHEREOF, the Company has caused this Option to be
executed under its corporate seal by its duly authorized officer.  This Option
shall take effect as a sealed instrument.

 

 

                                                                               
Clear Channel Outdoor Holdings, Inc.

 

 

                                                                               
By:         ____________________________

                                                                                               
Name:

                                                                                               
Title:

 

Dated:

 

 

Acknowledged and Agreed

 

“Acceptance Date”

“Electronic Signature”

______________________

Name: “Participant name”

 

 

Address of Principal Residence:

 

__________________________

__________________________

5

 

--------------------------------------------------------------------------------